



                
AMENDMENT OF EMPLOYMENT CONTRACT
This amendment is entered into in Athens on November 3, 2017 by and between:


EURONET CARD SERVICES S.A., a Greek Société Anonyme, having its registered seat
in 1, Sachtouri Street, with tax registration number EL999311933, Tax Office of
FAE
PIRAEUS, as duly represented herein by Jeffrey B. Newman (hereinafter referred
to as
"the Company").


and


Mr. Nikolaos Fountas, residing at 56, Kolokotroni Street, holder of Police ID
card No. AE009356, with tax registration number EL034659171, Tax Office of DOY
GLYFADAS (hereinafter referred to as the "Employee").


The Company and Employee are herein referred to individually as a "Party" and
collectively as the "Parties."


The Employee provides his services to the Company under an employment contract
executed on October 5, 2005. The Parties hereby agree and mutually accept the
amendment of the above-mentioned employment contract as currently in force and
its replacement as follows.


Section 1: Term of Employment


This Agreement will extend for an indefinite period with acknowledgement of the
Employee's service since October 5, 2005.


Section 2: Terms and Conditions of Employment


The employment shall be governed by: (a) the terms and conditions included in
this Agreement; (b) the applicable provisions of Greek Labour Law and (c) any
applicable Collective Labour Agreement in force from time to time.


Section 3: Job Title Place of Work and Duties


3.1. Employee shall be employed in the position of President and Managing
Director of the Company and Chief Executive Officer, EFT EMEA for the Company’s
ultimate parent company, Euronet Worldwide, Inc. (“EWI”) In such capacity, the
Employee shall perform such services and duties as the Company may from
time-to-time designate that are consistent with Employee's position, provided,
however, that the Employee may be required to perform other services and duties
which the Company may from time-to-time reasonably designate.


3.2. Employee's main place of work will be at the Company's offices in Athens.
In view, however, of his managerial position the Employee will also be obliged
to travel, without any extra remuneration, both in Greece and abroad, as
required for the performance of his duties or as the Company may require.


3.3. During the term of this Agreement, the Employee shall devote his full time
and efforts to the diligent performance of his duties. The Employee shall not,
directly or indirectly, at any time during the term of Employee's employment
with the Company (a) be employed with or render services of a business,
professional or commercial nature to any other person or entity, (b) engage in
any venture or activity which the Company may in good faith consider to be
competitive with or adverse to the Company; or (c) engage in any venture or
activity which the Company may in good faith consider to interfere with
Employee's performance hereunder.


3.4. In performing his duties, the Employee shall observe strictly the Company's
guidelines, instructions, policies and procedures.


Section 4: Hours of Work


Given his managerial status, Employee will not be subject to legal restrictions
concerning, inter alia, statutory working hours, overwork, overtime work and
work on the sixth day of the week, Sundays and public holidays or night work.







--------------------------------------------------------------------------------







Section 5: Remuneration


5.1. The Employee's annual gross base salary shall be €375,000 which shall
include the Christmas, Easter and vacation allowances each time provided by law.
The above shall be subject to all lawful withholdings concerning social security
contributions, taxes, etc.


5.2. It is expressly agreed that any benefit granted by the Company to the
Employee which is over and above the salary stated in Section 5.1 above,
including the benefits under Section 6 below, constitutes a benefit given by the
Company voluntarily and on an exceptional basis. The Employee unreservedly
recognizes that the Company has the right to unilaterally revoke, amend or
suspend such benefit at any time. The above applies to all voluntary benefits,
whether in money or kind, without being necessary that the aforesaid term of
this Agreement be repeated on every occasion of such voluntary benefit. The
above term is valid, even if such voluntary benefit is granted regularly and
over an extended period of time. Benefits, as provided in this paragraph, cannot
be considered to fall within Employee's regular emoluments.


5.3. It is expressly agreed that for the assessment of the above amount of
salary the contracting parties have taken into consideration the object, nature
and the special conditions of the services to be rendered and the above salary
includes all amounts and allowances e.g. marriage allowance, family allowance,
previous employment allowance, out-of-office compensation, under collective
labour agreements, arbitration awards and legal provisions, in such a way that
the Company's sole obligation consists of paying the agreed amount. Furthermore,
it is agreed and the Employee accepts that the salary set by this Agreement, and
especially the difference between the above salary as it may be increased in the
future and the lawful minimum salary which may be in force in the future for the
Employee includes and compensates for any potential claim of the Employee
deriving from any source, such as, without limitation:


•
Any increase of the lawful salary and any increase of the lawful allowances or
additional amounts or indemnities either enacted in the future or derived by an
alternative calculation of any allowance or amount.

•
Any kind or form of allowances, such as marriage allowance, family allowance,
previous employment allowance, out of-office compensation, etc. including any of
those which may be enacted in the future.



Section 6: Benefits


6.1. The Employee shall be eligible to such benefits as may be provided to the
Company's executive level employees pursuant to policies established from time
to time by the Company. The Employee shall be eligible for a bonus under the
Company's executive bonus plan, subject to meeting performance or other targets
set by the Company.


6.2. The Employee and his family shall be provided by the Company with medical
and life insurance through and in accordance with the terms of the Company's
life insurance plan, subject to payment by Employee of a portion of the premiums
in accordance with policies established by the Company from time to time.


6.3. The above constitute discretionary benefits, which can be freely revoked or
amended by the Company at any time and do not fall within the Employee's regular
emoluments.


Section 7: Expenses


The Company will cover reasonable expenses incurred by the Employee for the
performance of his duties in accordance with the Company's policies, as in force
from time to time, upon submission by the Employee of lawful receipts and
invoices.


Section 8: Vacation


The Employee shall be entitled to paid vacation pursuant to the applicable
provisions of Greek employment law, as in force from time to time.
Section 9: Termination


9.1. Without prejudice to Section 9.3 below, in case of termination of this
Agreement by the Company for any reason other than a serious breach of the
Employee's duties, the Employee will be entitled to the following:







--------------------------------------------------------------------------------





(a)a contractual severance indemnity equal to two times his annual gross salary
as provided in Section 5.1 of this Agreement (or as readjusted in the future).
Said severance indemnity will be set off against any legal severance indemnity
due to the Employee at the time of termination;


(b)subject to compliance by the Employee with the obligations provided in
Section 12 of this Agreement, continuation of the vesting of any outstanding
stock options, restricted stock awards and other equity incentive awards
("Equity-Based Awards") and continuation of the Employee's rights to exercise
any outstanding EquityBased Awards, for a period of 24 months after termination
(as if he had remained in employment for such period of 24 months); and


(c)continued coverage for Employee (and, if applicable under the applicable life
insurance plan(s), his spouse and family) under the Company's life insurance
plans that covered him (or them) immediately before Employee's termination for a
period of 24 months after termination (as if he had remained in employment for
such period of 24 months).


9.2. Without prejudice to Section 9.3 below, in case of termination of this
Agreement by the Company due to a serious breach of the Employee's duties, the
Employee will be entitled only to the legal severance indemnity (if due).


9.3. In case of termination of this Agreement by the Company for any reason
within a period of three years after a Change of Control, the Employee will be
entitled to the following:


(a)a contractual severance indemnity equal to the higher of: (i) an amount equal
to two times the Employee's annual gross salary, as provided in Section 5.1 of
this Agreement (or as readjusted in the future) or (ii) the present value
(calculated using a discount rate equal to 7.5% per annum) of the amount of
gross salary that would be due to the Employee from the termination date until
the third anniversary of the Change of Control. Said severance indemnity will be
set off against any legal severance indemnity due to the Employee at the time of
termination; and


(b)continued coverage for Employee (and, if applicable under the applicable life
insurance plan(s), his spouse and family) under the Company's life insurance
plans that covered him (or them) immediately before Employee's termination as if
he had remained in employment, for a period of 3 years after the Change of
Control or for a period of 24 months after termination (whichever is longer).


9.4. For purposes of Section 9.3, a "Change of Control" shall be considered to
have occurred if (i) EWI has completed a merger, consolidation or dissolution
such that immediately after such event the shareholders of EWI immediately
before such merger, consolidation or dissolution hold less than 50% of the
surviving entity and such transaction has been closed; (ii) Euronet Worldwide,
Inc. completes a sale, exchange or disposition of all or substantially all of
its assets and such transaction has been closed; (iii) less than 75% of the
members of the Board of Directors of EWI shall be individuals who were members
of the Board on the date of execution of this Agreement or whose election or
nomination was approved by a vote of at least 75% of the members of the Board
then still in office who were either members of the Board on the date of
execution of this Agreement or whose election or nomination was so approved; or
(iv) any "person" (as such term is used in Sections 13(d) and 14(d) of the U.S.
Securities Exchange Act of 1934 (the "Exchange Act") shall have become
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly of securities of Euronet Worldwide, Inc. representing 40% or more
(calculated in accordance with Rule 13d-3) of the aggregate voting power of
Euronet Worldwide, Inc.'s then outstanding voting securities.


Without prejudice to the provisions of Section 9.3, all outstanding equity
awards granted by EWI and held by the Employee shall become immediately vested
on the date of any Change of Control.


9.5. Upon termination of this Agreement, the Employee will return to the Company
on the day of his departure, all files, correspondence, records and other
documents supplied to or created by the Employee in connection with his
employment hereunder (including all copies thereof) and all property furnished
by or belonging to the Company.
Section 10: Duty of Loyalty and Confidentiality


The Employee is under the obligation to treat as strictly confidential and not
to disclose to any third party any information that was made known to him during
his employment with the Company and which pertains to the activities or affairs
of the Company or the group the Company belongs to, including information in
relation to products, price policy, financial data, personnel issues,
organization, strategy, marketing, IT or other confidential information which he
acquired at any time during his employment. The provisions of this paragraph
shall survive any termination of this Agreement.







--------------------------------------------------------------------------------





Section 11: Intellectual and Industrial Property Rights


11.1. The Employee hereby agrees that all the commercial exploitation rights,
which form part of intellectual property rights pursuant to article 3 of Law
2121/1993, on all Works produced by the Employee shall be automatically
transferred and vested on the Company by virtue of this Section upon the
creation of each Work without the need for the Employee nor the Company to take
any further action or enter into any other agreement. The Employee irrevocably
gives hereby his consent on the non-publication of the Employee's name as
creator, and to the use, presentation, publication, amendment, translation,
reduction, transformation by any and all means now known or hereafter devised,
of the Works by the Company in its discretion in any way whatsoever in the
pursuance of the Company's objectives.


11.2. For the purposes of this Section "Works" shall mean all creations that are
capable of constituting intellectual property works under Law 2121/1993, in
whatever form and material (electronic, writing, digital, film, acoustic etc.)
that are created by the Employee solely or jointly with others during the course
of his employment.


11.3. In case the Employee creates a work capable of obtaining industrial
property rights (including inventions, utility models, industrial designs and
models or topographies of semiconductor products), the provisions of Law
1733/1987 and of Presidential Decrees 259/1997 and 45/1991 respectively shall be
applicable and the work shall be considered as made under the ambit of the
provision of services hereunder and belong to the Company. The Company shall
also have a preemption right on all works made by the Employee outside the ambit
of this agreement and shall be notified by the Employee thereof.


Section 12: Non-solicitation and Non-compete Obligations


12.1. For a period of two years following the termination of this Agreement by
either Party, Employee shall not directly or indirectly, induce or attempt to
induce or otherwise counsel, advise, ask or encourage any person to leave the
employ of the Company, or solicit or offer employment to any person who was
employed by the Company or at any time during the twelve-month period preceding
the solicitation or offer.


12.2. For a period of two years following the termination of this Agreement by
either Party, Employee shall not engage in competition with the Company, or
solicit, from any person or entity who purchased any product or service from the
Company during Employee's employment hereunder, the purchase of any product or
service in competition with then existing products or services of the Company.
For purposes of this Agreement, Employee shall be deemed to engage in
competition with the Company if he shall directly or indirectly, either
individually or as a stockholder, director, officer, partner, consultant, owner,
employee, agent, or in any other capacity, consult with or otherwise assist any
person or entity engaged in providing electronic financial transaction
processing or other services similar to those provided by the Company or any
other company of the same group. The geographical area covered by the noncompete
obligation provided in this Section 12.2 is Europe.


12.3. The Company shall be entitled to release the Employee from the obligations
provided in Sections 12.1 and 12.2 at any time.


Section 13: Data Protection


13.1. The Employee declares that he has provided correct information concerning
his personal data, background and qualifications.


13.2. The Company shall collect, process and store certain personal data of the
Employee, such as full name, home address, telephone nu mber, email address,
marital status, job description, qualifications, areas of expertise, interests
and work history, remuneration, increases of emoluments, withholdings,
allowances and employee bank account particulars for the management of the
employment relationship and the fulfilment of the Company's obligations arising
from the employment contract and the law. Above personal data will not be
disclosed to third parties outside the Company, except for the disclosure of
part of such data to the competent Public Authorities (Social Security Fund,
Unemployment Office, Tax Authorities etc.) for the fulfilment of the Company's
obligations arising from the law. Also, the Company may notify part of the
personal data of the Employee to companies engaged in the provision of payroll
services, for the purpose of the calculation and the payment of the Employee's
payroll. Such companies, in their capacity as data processors, will process the
Employee's personal data exclusively on the behalf and under the Company's
instructions.


13.3. In accordance with Articles 11, 12 and 13 of L. 2472/1997, the Employee
has the right of access and review of his personal data, as well as the right of
objection and modification of his personal data kept in the Company's databases,
which he may exercise by sending a relevant email at the email address:
kzafiropoulos@euronetworldwide.com





--------------------------------------------------------------------------------







Section 14: Applicable Law and Jurisdiction


This Agreement shall be governed by the laws of Greece and the Parties subject
themselves with respect to the interpretation or resolution of disputes arising
hereunder to the jurisdiction of the Athens courts.
Section 15: General Provisions


15.1. This Agreement replaces and supersedes any and all prior agreements
between the Parties with respect to Employee's employment by the Company.
15.2. Modifications and amendments to this Agreement shall only be effective if
made in writing and signed by both Parties.
This Agreement has been signed in two copies, which have been read by the
Parties and each Party has received one.
Place: Athens
 
Date: November 3, 2017
 
 
The Parties
 
  /s/ Desmond Acosta
 
  /s/ Nikos Fountas
For the Company: Desmond Acosta
The Employee: Nikos Fountas
Its: Deputy General Counsel
 
 










